Case: 19-60418      Document: 00515661601         Page: 1     Date Filed: 12/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        December 4, 2020
                                  No. 19-60418
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Mario Antonio Estrada-Hernandez,

                                                                        Petitioner,

                                       versus

   William P. Barr, U. S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A078 929 737


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mario Antonio Estrada-Hernandez, a native and citizen of Honduras,
   petitions for review of the denial by the Board of Immigration Appeals (BIA)
   of his motion to reopen. Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018),
   Estrada-Hernandez argues that his notice to appear (NTA) was defective and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60418        Document: 00515661601         Page: 2   Date Filed: 12/04/2020




                                     No. 19-60418


   consequently deprived the immigration court of jurisdiction because it did
   not state the date and time of his removal proceedings. We have rejected this
   jurisdictional challenge and concluded that Pereira is limited to the context of
   the stop-time rule in removal proceedings. See Pierre-Paul v. Barr, 930 F.3d
   684, 689-90 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020); Mauricio-
   Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018), cert. denied, 139 S.
   Ct. 2767 (2019). Estrada-Hernandez fails to show that the BIA committed
   legal error in denying his motion to reopen based on Pereira. See Ka Fung
   Chan v. INS, 634 F.2d 248, 252 (5th Cir. 1981).
          We are without jurisdiction to adjudicate Estrada-Hernandez’s claim
   that the BIA should have exercised its discretionary authority to reopen the
   proceedings sua sponte. See Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306
   (5th Cir. 2017).
          DISMISSED IN PART AND DENIED IN PART.




                                          2